DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/12/2021.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14, and 17 of U.S. Patent No. 10,974,938 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘938 recites the claimed/recited limitations of claims 1-3 of the instant application. 
Claim 2 of ‘938 recites the claimed/recited limitations of claim 4 of the instant application.
Claim 3 of ‘938 recites the claimed/recited limitations of claim 5 of the instant application.
Claim 4 of ‘938 recites the claimed/recited limitations of claim 6 of the instant application.
Claim 5 of ‘938 recites the claimed/recited limitations of claim 7 of the instant application.
Claim 6 of ‘938 recites the claimed/recited limitations of claim 8 of the instant application.
Claim 7 of ‘938 recites the claimed/recited limitations of claims 9 and 14 of the instant application.
Claim 8 of ‘938 recites the claimed/recited limitations of claim 10 of the instant application.
Claim 9 of ‘938 recites the claimed/recited limitations of claim 11 of the instant application.
Claim 10 of ‘938 recites the claimed/recited limitations of claim 12 of the instant application.
Claim 12 of ‘938 recites the claimed/recited limitations of claim 13 of the instant application.
Claim 13 of ‘938 recites the claimed/recited limitations of claims 15, 18-20 of the instant application.
Claim 14 of ‘938 recites the claimed/recited limitations of claim 16 of the instant application.
Claim 17 of ‘938 recites the claimed/recited limitations of claim 17 of the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (4,640,495).
Regarding claim 1, as seen in figs 4-5, Parsons (‘495) discloses a vehicle system (fig5), comprising: a chassis 73 (col.5 line49) including a frame (the chassis 73 defines the frame) defining an aperture 75 (col.6 lines6-7); and a lift assembly (fig4) including: an adapter assembly 64,66,68,72,74,74 (figs2,5) including: an adapter 68 (fig2, one on the right) defining an adapter aperture (a side aperture where an element 66 is inserted into, col.5 lines28-36), a first pin 74 (col.6 line5, one on the right) extending through the aperture 75 to selectively couple the adapter 68 to the frame (col.6 lines3-7), wherein the adapter aperture extends laterally when the adapter 68 is coupled to the frame (figs2,5); and a cross member 66,64,76 (col.2) configured to extend laterally to be received by the adapter aperture (fig2); and a lift device (fig4; a lift device where the adapter assembly is coupled to) including: a lift base 56 (col.5 line3); and a pair of receivers 77 (fig2) coupled to the lift base 56 (fig4; via elements 60,63,58) and configured to engage the cross member 66,64,76 (elements 76 of the cross member; col.6 lines31-32) of the adapter assembly to support the cross member (fig4). 
However, Parsons does not explicitly disclose that the frame defines first and second of the apertures, that there are two pins, and that the adapter defines first and second pin apertures where the pins extend through the first and second apertures.
Parsons discloses that there is one aperture on the frame, there is one pin of the adapter assembly where the pin is integrally attached to the adapter. It is noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI. B.).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parsons to use holes for the pins from the adapter can be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04 V. C).
Regarding claim 2, Parsons teaches the vehicle system of claim 1, wherein the adapter 68 is a first adapter (one on the right), and wherein the adapter assembly includes a second adapter (one on the left) selectively coupled to the frame and coupled to the cross member (via the same way the first adapter is coupled).
Regarding claim 3¸ Parsons teaches the vehicle system of claim 2, wherein the second adapter (one on the left) defines an adapter aperture (a side aperture where the cross member is inserted into), and wherein the cross member is configured to extend laterally across the chassis to be received by each adapter aperture (fig5).
Regarding claim 4¸ Parsons teaches the vehicle system of claim 1, wherein the pair of receivers 77 partially enclose (the elements 76 which is part of the cross member) the cross member such that the cross member is liftable vertically by the pair of receivers 77.
Regarding claim 15¸ as seen in figs 4-5, Parsons (‘495) discloses a method for lifting a vehicle including a frame 73 (col.5 line49), comprising:
providing an adapter 68 (fig2, one on the right) defining an adapter aperture (a side aperture where an element is inserted into);
inserting a first pin 74 (col.5 line5, one on the right) through a first aperture 75 (col.6 lines6-7) defined by the frame 73 of the vehicle;
inserting a cross member 66 (col.5 line28-33) at least partially through the adapter aperture (fig2);
arranging a lift base 56 (col.5 line3) coupled to a pair of receivers 77 (fig2) under the cross member 66 such that the pair of receivers 77 are aligned with the cross member 66;
raising the pair of receivers 77 (via the lift base 56) such that both receivers 77 engage the cross member 66 (via elements 76);
applying a lifting force to the adapter 68 through the lift base 56 such that the vehicle is selectively reconfigured from a lowered position to an elevated position (abstract).
However, Parsons does not explicitly disclose that the frame defines first and second of the apertures, that there are two pins, and that the adapter defines first and second pin apertures where the pins extend through the first and second apertures.
Parsons discloses that there is one aperture on the frame, there is one pin of the adapter assembly where the pin is integrally attached to the adapter. It is noted that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (MPEP 2144.04 VI. B.).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parsons to use holes for the pins from the adapter can be removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (MPEP 2144.04 V. C).
Regarding claim 19, Parsons teaches the method of claim 15, wherein the adapter 68 is a first adapter (one on the right), further comprising: providing a second adapter (one on the left) defining an adapter aperture (a side aperture where the cross member 66 is inserted into); coupling the second adapter to the frame of the vehicle (via elements 74 and 75); and inserting the cross member 66 at least partially through each adapter aperture such that the cross member 66 extends laterally across the vehicle (fig5).
Regarding claim 20, Parsons teaches the method of claim 15, further comprising: lowering the adapter 68 such that the vehicle is selectively reconfigured from the elevated position to the lowered position (col.7 lines11-12); and removing the pins from the pin apertures to remove the adapter from the frame 73 of the vehicle (col.7 lines12-15). 

Claim(s) 5-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (4,640,495) in view of Trost (5,779,225).
Regarding claim 5, Parsons teaches the vehicle system of claim 4, however, does not explicitly disclose a use of a pair of stands. Trost (‘225) teaches a use of a pair of stands 54 (col.3 line15; fig1) configured to receive a cross member 14 and support a vehicle (fig1) in an elevated position (col.3 lines14-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parsons to use a pair of stands, as taught by Trost, for the purpose of supporting a vehicle via a cross member even when a lift device is removed (col.3 lines26-29). 
Regarding claim 6, the combination of Parsons and Trost teaches the vehicle system of claim 5, wherein the pair of receivers (Parsons) are spaced apart a first distance, wherein the pair of stands (Trost) are configured to be spaced apart a second distance greater than the first disclose, and wherein the pair of receivers (Parsons) are disengageable from the cross member while the pair of stands support the chassis in the elevated position (taught by Trost as aforementioned; col.3 lines26-29).
Regarding claim 16, Parsons teaches the method of claim 15, however, does not explicitly disclose a use of a pair of stands. Trost (‘225) teaches placing a pair of stands 54 (col.3 line15; fig1) below a cross member 14; and lowering receivers 51 such that the pair of stands 54 engage the cross member 14 and support a vehicle (fig1; col.3 lines13-16, 26-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parsons to use a pair of stands, as taught by Trost, for the purpose of supporting a vehicle via a cross member even when a lift device is removed (col.3 lines13-16, 26-29).


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723